DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 was filed after the mailing date of the Application on 01/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIJDAM et al. (US 2018/0353977).
With regards to claim 1:	NIJDAM et al. discloses (refer to Fig. 1 below) a micro check valve (V) comprising a substrate body (2) having a top side (T) and an underside (U), wherein 
 	the top side (T) includes a first trough (F) and a second trough (S) with a sealing bar (24) between the first trough and the second trough, and

 	arranged on the top side (T) of the substrate body (2) is a deposited diaphragm (6) which is flexible at least in a region above the first trough (F), the second trough (S) and the sealing bar (24) in order to move at least in a direction of a normal vector to the surface of the substrate body (2) with respect to the substrate body, and
 	the diaphragm (23) has at least one through opening (7) arranged in a region of the diaphragm (6), that is arranged above the second trough (S).
With regards to claim 2:	NIJDAM et al. discloses (refer to Fig. 1 below) the micro check valve of claim 1. wherein the first trough (F) is a first round recess in the substrate body (2) and the second trough (S) is a second annular recess extending around the first round recess in the substrate body (2), and the first trough (F) is separated from the second trough (S) extending around the first trough by the sealing bar (24), wherein the sealing bar (24) is annular.
With regards to claim 3:	NIJDAM et al. discloses the micro check valve of claim 1, wherein the first trough (S) with the diaphragm (6) defines an inner chamber and the second trough (S) with the diaphragm (6) defines an outer chamber, and the sealing-3-Preliminary AmendmentESN-110US bar (24) forms a sealing element adapted together with the diaphragm (23) substantially to prevent a fluid flow and aerosol flow between the inner chamber and the outer chamber.
With regards to claim 4:	NIJDAM et al. discloses (see [0014]) the micro check valve of claim 1, wherein the 

    PNG
    media_image1.png
    1024
    931
    media_image1.png
    Greyscale

Fig.1
With regards to claim 6:	NIJDAM et al. discloses the micro check valve of claim 1, wherein the diaphragm (23) has a plurality of through openings (7) arranged above the second trough distributed so as to produce a plurality of predefined spray directions or a predefined preferential spray direction of a fluid or aerosol passed through the through openings.
With regards to claim 7:	NIJDAM et al. discloses the micro check valve of claim 1, wherein at least one or all through openings (7) are round, oval, or one of  trapezoidal, angular, triangular, polygonal with rounded corners.
With regards to claim 8:	NIJDAM et al. discloses (see [0086]) the micro check valve of claim 1, wherein the micro check valve has at least one spring arm (27) having a first end and a second end, wherein the first end is directly or indirectly connected to the diaphragm (23) in a region in which the diaphragm is moveable and the second end is connected to the substrate body, and the spring arm (27) is produced from oxidized polysilicon.
With regards to claim 10:	NIJDAM et al. discloses (see [0086]) the micro check valve of claim 8, wherein the at least one spring arm (27) is adapted to apply a force to the moveable region of the diaphragm (23), that acts in a direction of the substrate body (2).
With regards to claim 11:	NIJDAM et al. discloses (see [0082]-[0086]) the micro check valve of claim 8, wherein at least one of a thickness of the diaphragm (230, a spring force of the at least one spring arm (27), an area of the moveable part of the diaphragm, and number of through openings (7) in the 
With regards to claim 12:	NIJDAM et al. discloses (refer to Fig. 12 of Fig. 1 above;) a system comprising a plurality of the micro check valves (V) of claim 1 , wherein the micro check valves  have a common substrate body (2).
With regards to claim 13:	NIJDAM et al. discloses the system of claim 12, wherein the through openings (7) are arranged and distributed in such a way to produce predefined spray directions and a predefined preferential spray direction of a fluid or aerosol passed through the through openings
With regards to claim 19:
 	NIJDAM et al. discloses the micro check valve of claim 2, wherein the first trough (F) is a circular recess, the second trough (S) is a circular-annular recess, and the sealing bar (24)is circular-annular.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruschke (US 7,997,293).
With regards to claim 1:
 	Ruschke discloses (refer to Fig. 2 and 3 below) a micro check valve (V) comprising a substrate body (1108) having a top side (M) and an underside (N), wherein 
 	the top side (M) includes a first trough (K) and a second trough (L) with a sealing bar (P) between the first trough and the second trough, and
 	the substrate body has at least one passage (Q) which leads from the underside of the substrate body to the top side of the substrate body and ends in the first trough, and

 	the diaphragm (1120) has at least one through opening (1117) arranged in a region of the diaphragm (1120), that is arranged above the second trough (L).

    PNG
    media_image2.png
    799
    899
    media_image2.png
    Greyscale

Fig. 2

    PNG
    media_image3.png
    800
    909
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 5:
Ruschke discloses (refer to Fig. 2 above) the micro check valve of claim 1,  wherein at a top side the sealing bar (P) defines a sealing surface, which is deeper in the substrate body than a plane which is formed by the top side of the substrate body and which is at least outside an outside diameter of the second trough (L).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIJDAM et al., and in view of Tai et al. (US 6,334,761) and Schelling Christoph (US 2015/001653).
With regards to claim 14:
	In making and/or using the device of NIJDAM et al., one would necessary perform the method for production of a micro check valve, including the steps:
(a) producing a first trough which is particular is round and a second trough which particular is annular on a top side of a substrate body which has a top side and an underside,
 (b) form a diaphragm at least above the first and second trough,
 (c) etching through opening in the diaphragm in the region above the second trough,
 (d) etching at least one passage from the underside of the substrate body to the first trough.
	NIJDAM et al. does not imply the steps:
(a) producing a first oxide layer which in particular is round and a second oxide layer which in particular is annular on a top side of a substrate body which has a top side and an underside,
(b) depositing a layer on the top side of the substrate body to form a diaphragm at least above the first oxide layer and the second oxide layer,
(c) etching through openings in the diaphragm in a region above the second oxide layer,
(d) etching at least one passage from the underside of the substrate body to the first oxide layer, and
(e) removing the first and second oxide layers.
 	Tai et al. discloses (refer to Fig. 4 below) the method production of a micro check valve, including the steps:

(b) depositing a layer on the top side of the substrate body to form a diaphragm at least above the sacrificial layer (FIG. 2E-2F),
(c) etching through openings in the diaphragm in a region above the second oxide layer (FIG. 2F),
(d) etching at least one passage from the underside of the substrate body to the first sacrificial layer (FIG. 2F) to form a passage from underside to top side of the substrate, and
(e) removing the first and second sacrificial layers to complete the micro check valve (FIG. 2G).
Schelling Christoph teaches ([0022] and [0029]) the use of oxide as a sacrificial layer is a known feature in the field of valve production. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method steps of Tai et al. as an alternative method steps for production of the check valve of NIJDAM et al., and use oxide as sacrificial layer as taught by Schelling Christoph to achieves the same result of create the micro check valve, wherein in:
(a) producing a first oxide layer which in particular is round and a second oxide layer which in particular is annular on a top side of a substrate body which has a top side and an underside to form the first and second trough shapes on the substrate,
(b) depositing a layer on the top side of the substrate body to form a diaphragm at least above the first oxide layer and the second oxide layer,
(c) etching through openings in the diaphragm in a region above the second oxide layer,

(e) removing the first and second oxide layers to complete the micro check valve.

    PNG
    media_image4.png
    1224
    862
    media_image4.png
    Greyscale

Fig. 4
With regards to claim 17:
 	NIJDAM et al., as modified, discloses method of claim 14, wherein the diaphragm is deposited with a layer thickness which is dependent on a predefined minimum pressure difference for opening and closing of the micro check valve.
With regards to claim 18:
 	NIJDAM et al., as modified, discloses method of claim 14, wherein after step (e), oxidation of the structure is carried out.
Allowable Subject Matter
Claims 9, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753